MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                       FILED
this Memorandum Decision shall not be                             May 24 2016, 9:18 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Vincent James                                           Gregory F. Zoeller
Michigan City, Indiana                                  Attorney General of Indiana

                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Vincent James, a/k/a, Victor                            May 24, 2016
James,                                                  Court of Appeals Case No.
Appellant-Defendant,                                    64A03-1512-CR-2356
                                                        Appeal from the Porter Superior
        v.                                              Court
                                                        The Honorable William E. Alexa,
State of Indiana,                                       Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        64D02-9002-CF-30



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016        Page 1 of 7
[1]   Appellant-Defendant Vincent James, a/k/a, Victor James, was convicted of

      felony murder in connection to the death of Gayle Taylor and was initially

      sentenced to death. After the Indiana Supreme Court overturned James’s initial

      sentence, he was sentenced to an aggregate term of ninety years. The ninety-

      year sentence was subsequently affirmed by the Indiana Supreme Court.


[2]   On November 30, 2015, James filed a pro-se motion requesting the trial court to

      correct his allegedly erroneous sentence. This motion was denied by the trial

      court. James appealed, arguing that the trial court abused its discretion in

      denying his motion. For its part, Appellee-Plaintiff the State of Indiana (the

      “State”) argues that the trial court acted within its discretion in denying James’s

      motion. Because we agree with the State, we affirm.



                            Facts and Procedural History
[3]   The Indiana Supreme Court’s opinion in James’s first direct appeal instructs us

      to the facts relating to the underlying matter:

              On December 15, 1989, James entered an office of an insurance
              agency in Michigan City, Indiana, because he had heard that
              insurance companies keep large amounts of money on hand.
              During the course of the ensuing robbery, Gayle Taylor, who
              worked in the insurance agency office, was shot once in the head
              with James’[s] gun. At approximately 1:55 p.m., the police were
              alerted to the shooting by a telephone call from the victim.
              When police arrived, they found her on the floor in a small room
              in the rear of the insurance office, with blood spattered around
              the room. The outer office appeared intact. Witnesses identified
              James as being in the vicinity of the agency near the time of the

      Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016   Page 2 of 7
              shooting. One of those witnesses worked in the office next door
              and reported hearing a single gunshot.


      James v. State (“James I”), 613 N.E.2d 15, 20 (Ind. 1993). Following trial, the

      jury found James guilty of felony murder and determined that James was a

      habitual offender. Id. The trial court subsequently sentenced James to death.

      Id. On appeal, the Indiana Supreme Court overturned James’s sentence and

      remanded for a new sentencing hearing. Id. at 21-22. The Supreme Court also

      found that the evidence was sufficient to sustain the jury’s determination that

      James was a habitual offender. Id. at 26.


[4]   On remand, the trial court sentenced James to a term of sixty years. James v.

      Sate (“James II”), 643 N.E.2d 321, 322 (Ind. 1994). The trial court enhanced

      James’s sixty-year sentence by an additional thirty years by virtue of his status

      as a habitual offender, for an aggregate term of ninety years. Id. The Indiana

      Supreme Court subsequently affirmed this sentence in its entirety. Id.


[5]   On November 30, 2015, James filed a pro se motion requesting the trial court to

      correct his allegedly erroneous sentence.1 Later that same day, the trial court

      denied James’s motion. This appeal follows.




      1
         The trial court’s order denying James’s motion reveals that James filed a prior motion to
      correct what he claimed was an erroneous sentence in 2008. That motion was denied by the
      trial court on March 24, 2008. (Order)



      Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016   Page 3 of 7
                                Discussion and Decision
[6]   James contends that the trial court erred in denying his motion to correct his

      allegedly erroneous sentence. Indiana Code section 35-38-1-15 provides an

      avenue by which a defendant may challenge what they believe to be an

      erroneous sentence:

              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


      “The purpose of the statute ‘is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.’” Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004) (quoting Gaddie

      v. State, 566 N.E.2d 535, 537 (Ind. 1991)).


[7]   When reviewing the trial court’s decision on a motion to correct an allegedly

      erroneous sentence, we “‘defer to the trial court’s factual finding’ and review

      such decision ‘only for abuse of discretion.’” Brattain v. State, 777 N.E.2d 774,

      776 (Ind. Ct. App. 2002) (quoting Mitchell v. State, 726 N.E.2d 1228, 1243 (Ind.

      2000)). “An abuse of discretion occurs when the trial court’s decision is against

      the logic and effect of the facts and circumstances before it.” Id. (citing Myers v.

      State, 718 N.E.2d 783, 789 (Ind. Ct. App. 1999)). “However, we will ‘review a



      Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016   Page 4 of 7
      trial court’s legal conclusions under a de novo standard of review.’” Id.

      (quoting Mitchell, 726 N.E.2d at 1243).


[8]   In arguing that the trial court erred in denying his request to correct his

      allegedly erroneous sentence, James claims that the trial court erred at the time

      it initially sentenced him to death by allegedly holding his habitual offender

      status in abeyance.2 However, even if we were to assume for the sake of the

      instant appeal that the trial court had committed some form of error with regard

      to the habitual finding in imposing James’s initial sentence, such error has

      already been eradicated as James’s initial sentence was reversed by the Indiana

      Supreme Court and the matter remanded to the trial court for re-sentencing.

      James I, 613 N.E.2d at 19, 21. Given the contention raised by James in the

      instant appeal, we also find it important to note that in James I, the Indiana

      Supreme Court not only reversed James’s sentence, but also explicitly upheld

      the jury’s determination that James was a habitual offender. Id. at 26.


[9]   On remand, the trial court sentenced James to a term of sixty years. The trial

      court enhanced James’s sixty-year sentence by an additional thirty years by

      virtue of James’s status as a habitual offender. This sentence, for which James

      is currently incarcerated, was affirmed in its entirety by the Indiana Supreme

      Court. See James II, 643 N.E.2d at 323-24. As this is the sentence currently in




      2
        We note that in levying this claim, James does not include any of the original sentencing
      documents in the record on appeal but rather relies only upon his own self-serving assertions.

      Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016   Page 5 of 7
       effect, our review of the propriety of James’s sentence must be limited to this

       sentence.


[10]   James does not present any argument in the instant appeal relating to the

       propriety of the sentence imposed by the trial court on remand. James’s motion

       is based entirely on a claim relating to his initial sentence, which, again, was

       overturned by the Indiana Supreme Court in James I. Given that this sentence

       has been overturned and is no longer in effect, we conclude that any error that

       may have existed in that initial sentence is no longer of any consequence. We

       therefore conclude that the trial court did not err in denying James’s motion. 3




               3
                  Furthermore, we observe that the record falls far short of demonstrating any error by
       the trial court with regard to James’s habitual offender status at the time the trial court imposed
       James’s original sentence. In Canaan v. State, 541 N.E.2d 894, 902 (Ind. 1989), the Indiana
       Supreme Court considered whether it violated the prohibitions against double jeopardy for the
       State to seek both the death penalty and a habitual offender enhancement. In finding no
       violation of the prohibitions against double jeopardy, the Indiana Supreme Court stated the
       following:

               Double jeopardy rights protect a defendant from multiple punishments. The
               death penalty and habitual offender determination are enhancements, and do not,
               therefore, constitute cumulative punishment. Enhancement for habitual
               criminal is based on facts different from those supporting imposition of the death
               penalty. In addition, practically speaking, there is no way Canaan could be
               sentenced as an habitual offender (to a term of years) and be given the death
               penalty. Indeed, although he was found to be an habitual offender, he was not
               sentenced on that. The situation was not, as Canaan argues, that the State could
               not decide which penalty was most appropriate; rather, the State was of the
               opinion that if the death penalty were reversed on appeal or not found
               appropriate by the jury, he would receive an enhanced sentence for having
               committed this heinous crime after having been convicted several previous times
               for felonies. There is no error presented here.

       Id. (emphases in original).
               The practice implicitly approved by the Indiana Supreme Court in Canaan is the practice
       followed by the State in the instant matter. According to the assertions made by James, the
       State sought the habitual offender enhancement as an alternative to the death penalty
       Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016     Page 6 of 7
[11]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       enhancement. The jury found James to be a habitual offender and, in sentencing James to
       death, the trial court noted that the habitual offender finding was valid and the corresponding
       sentence enhancement would be applicable at sentencing if James’s sentence of death were ever
       overturned and the matter remanded for re-sentencing. That is precisely what happened here.


       Court of Appeals of Indiana | Memorandum Decision 64A03-1512-CR-2356 | May 24, 2016   Page 7 of 7